   Case 3:19-cv-02688-X Document 24 Filed 07/20/20          Page 1 of 5 PageID 311



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  R.A. SESSION II,                            §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §
                                                  Civil Action No. 3:19-CV-02688-X
                                              §
  4D MOLECULAR THERAPEUTICS,                  §
  INC.,                                       §
                                              §
         Defendant.                           §

                      MEMORANDUM OPINION AND ORDER

       Plaintiff R.A. Session II brought this lawsuit against 4D Molecular

Therapeutics, Inc. (Molecular Therapeutics) in the 95th Judicial District of Dallas

County, Texas on November 4, 2019 seeking declaratory judgment as well as relief

on common law fraud and breach of contract claims. Molecular Therapeutics removed

to this Court on November 11, 2019 [Doc. No. 1] and then filed an original answer

and its own counterclaims [Doc. No. 9]. In response, Session moved to dismiss all

counterclaims [Doc. No. 17].

       The parties’ pleadings and briefs do not address a clause in the parties’

confidentiality agreement purporting to govern choice of law, venue, and jurisdiction.

At face value, this clause makes venue improper in this Court and necessitates

transfer under 28 U.S.C. § 1404(a). For the following reasons, the Court ORDERS

the parties to file any objections to such transfer no later than 14 days from the date

of this order. If neither party objects within the allotted time, this case will be



                                          1
   Case 3:19-cv-02688-X Document 24 Filed 07/20/20                      Page 2 of 5 PageID 312



automatically transferred to the Northern District of California, San Francisco

Division.

                                                     I.

       Title 28, Section 1404 of the United States Code authorizes a district court to

sua sponte “transfer any civil action to any other district or division where it might

have been brought” for “the convenience of parties and witnesses, in the interest of

justice[.]” 1 Decisions to “effect 1404 transfers are committed to the sound discretion

of the transferring judge, and review of a transfer is limited to abuse of that

discretion.” 2 This statute codifies “the doctrine of forum non conveniens for the subset

of cases in which the transferee forum is within the federal court system.” 3 “In cases

where there is no forum-selection clause, district courts ‘must evaluate both the

convenience of the parties and various public-interest considerations.’” 4

       “But in cases where there is a valid forum-selection clause, ‘[t]he calculus

changes,’ because the clause ‘“represents the parties’ agreement as to the most proper

forum.”’ 5 This changed calculus includes giving the plaintiff’s choice of forum no

weight. 6 Additionally, the Court does not consider arguments about the parties’


       1   28 U.S.C. § 1404(a). See also Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758, 761
(5th Cir. 1989) (“Such transfers may be made sua sponte.” (citing Jarvis Christian Coll. v. Exxon Corp.,
845 F.2d 523, 528 (5th Cir. 1988))).
       2   Mills, 886 F.2d at 761 (quoting Jarvis Christian Coll., 845 F.2d at 528).
       3   Atl. Marine Constr. Co. v. U.S. Dist. Court for W.D. of Tex., 571 U.S. 49, 60 (2013).
       4 DSA Promotions, LLC v. Vonage Am., Inc., 2018 WL 1071278, at *2 (N.D. Tex. Feb. 27, 2018)

(Fitzwater, J.) (quoting Atl. Marine, 571 U.S. at 62).
       5   Id. at *3 (quoting Atl. Marine, 571 U.S. at 63).
        6 See id. (“Rather, as the party defying the forum-selection clause, the plaintiff bears the

burden of establishing that transfer to the forum for which the parties bargained is unwarranted.”
(quoting Atl. Marine, 571 U.S. at 63)).

                                                     2
   Case 3:19-cv-02688-X Document 24 Filed 07/20/20                   Page 3 of 5 PageID 313



private interests. 7 Finally, when a party files suit in a forum different from the one

in the forum-selection clause, a Section 1404(a) transfer of venue “will not carry with

it the original venue’s choice of law rules—a factor that in some circumstances may

affect public-interest considerations.” 8 For these reasons, “in a case involving a

forum-selection clause, ‘a district court should transfer the case unless extraordinary

circumstances unrelated to the convenience of the parties clearly disfavor a

transfer.” 9

       In this case, Molecular Therapeutics’s Confidential Information and Invention

Assignment Agreement (the Confidentiality Agreement) contains a forum-selection

clause. And it establishes San Francisco County, California—not Dallas County,

Texas—as the venue for this case.                 The relevant clause in the Confidentiality

Agreement states:

       Governing Law; Jurisdiction and Venue. This Agreement shall be
       governed by and construed in accordance with the laws of the State of
       California without regard to conflict-of-law principles. Any dispute
       arising out of this Agreement shall be resolved in the State of California,
       County of San Francisco, whether in a state or federal court or
       arbitration there, as appropriate. The parties hereby irrevocably submit
       to the jurisdiction and venue of such courts and waive the defense of
       inconvenient forum to the maintenance of such action, suit, proceeding
       or arbitration, as appropriate, in such venue. 10




       7 See id. (explaining that “a court evaluating a defendant’s § 1404(a) motion to transfer . . .
should not consider arguments about the parties’ private interests” (quoting Atl. Marine, 571 U.S. at
64)).
       8   Id. (quoting Atl. Marine, 571 U.S. at 64).
       9   Id. (quoting Atl. Marine, 571 U.S. at 52).
        10 Molecular Therapeutics’ Answer and Counterclaims, Exhibit B (Confidentiality Agreement),

at 8 [Doc. No. 9-2].

                                                        3
   Case 3:19-cv-02688-X Document 24 Filed 07/20/20                   Page 4 of 5 PageID 314



      The Confidentiality Agreement appears to be incorporated into both

employment agreements that are at issue in this case, neither of which have forum-

selection clauses. The original offer letter agreement Session signed on June 7, 2018

says that, “[a]s a condition of your employment with [Molecular Therapeutics], you

are required to sign the [Confidentiality Agreement].” 11                   The later consulting

agreement executed on February 12, 2019 states that “[Session] acknowledges and

agrees that that his obligations under the [Confidentiality Agreement] remain in

effect at all times during the Consulting Period, and thereafter as provided in the

[Confidentiality Agreement].” 12             Session’s claims center around the consulting

agreement, while Molecular Therapeutics’s counterclaims center around the original

offer letter. However, both documents appear to incorporate the Confidentiality

Agreement and thus its provision governing choice of law, venue, and jurisdiction.

      This Court faces a threshold question of whether venue is proper in the

Northern District of Texas. Without compelling argument to the contrary, transfer

to the Northern District of California seems appropriate given the parties’ clear and

mandatory selection of law, venue, and jurisdiction in the Confidentiality Agreement.

A forum selection clause sets clear expectations and can act to the benefit of both

parties. Therefore, rendering the clause inoperative would violate both the plain text

of the Confidentiality Agreement and the contractual expectations set by the parties.




      11   Id., Exhibit A (Offer Letter), at 6 [Doc. No. 9-1].
      12   Id., Exhibit C (Separation and Consulting Agreement), at 2 [Doc. No. 9-3].

                                                     4
   Case 3:19-cv-02688-X Document 24 Filed 07/20/20         Page 5 of 5 PageID 315



                                          II.
       As noted above, the Court may raise the issue of transfer sua sponte. But

because the forum selection clause was not mentioned in any pleading or brief, the

Court wishes to bring the issue to the attention of the parties for potential objections

to transfer under this clause.

       For these reasons, the Court ORDERS the parties to file any objections to

transfer no later than 14 days from the date of this order. This case will automatically

be transferred to the Norther District of California, San Francisco Division if no such

objection is timely filed.



       IT IS SO ORDERED this 20th day of July, 2020.




                                                _________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




                                           5
